—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a State prison inmate, was found guilty of the unauthorized use of a controlled substance in violation of prison disciplinary rules after his urine tested positive for the presence of cannabinoids. Although the positive test result, confirmed by a second test, is alone sufficient to constitute substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 143), petitioner attempts to challenge the finding of guilt by arguing, inter alia, that the proper testing procedures were not followed. We reject this contention, finding that the evidence sufficiently demonstrated that the drug testing was performed in accordance with applicable procedures and that the chain of custody was adequately established (see, 7 NYCRR 1020.4 [e]; see also, Matter of Symmonds v Goord, 244 AD2d 737). We also find no error in the Hearing Officer’s denial of petitioner’s request to call a certain witness because such testimony was irrelevant to the charge (see, 7 NYCRR 254.5 [a]). Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.